FILED
                              NOT FOR PUBLICATION                           OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


THAVY CHUM,                                       No.   13-70972

               Petitioner,                        Agency No. A025-401-862

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Thavy Chum, a native and citizen of Cambodia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We grant the petition for review, and remand.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chum was convicted of accessory to a felony under California Penal Code

§ 32. Applying the interpretation of “obstruction of justice” articulated in Matter

of Valenzuela Gallardo, 25 I. & N. Dec. 838 (BIA 2012), the BIA concluded that

Chum was removable for having committed an aggravated felony under 8 U.S.C.

§ 1227(a)(2)(A)(iii), because her conviction was for “an offense relating to

obstruction of justice” under 8 U.S.C. § 1101(a)(43)(S).

      In light of our decision in Valenzuela Gallardo v. Lynch, 818 F.3d 808 (9th

Cir. 2016), we remand to the BIA for either application of the agency interpretation

announced in Matter of Espinoza-Gonzalez, 22 I. & N. Dec. 889 (BIA 1999), or

consideration of a new construction of 8 U.S.C. § 1101(a)(43)(S).

      In light of this disposition, we do not reach Chum’s remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-70972